Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3077 Filed 03/02/21 Page 1 of 34




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 FREDERICK GRAINGER, JR.,                          )
                             Plaintiff,            )
                                                   )      No. 1:19-cv-501
 -v-                                               )
                                                   )      Honorable Paul L. Maloney
 COUNTY OF OTTAWA, et al.,                         )
                        Defendants.                )
                                                   )

                                  OPINION AND ORDER

        Michigan’s General Property Tax Act (GPTA) authorizes the foreclosure and

 subsequent sale of tax-delinquent real property. Plaintiff Frederick Grainger owed

 approximately $21,500.00 in property taxes.        His property was valued at more than

 $600,000.00. The property was forfeited to the Ottawa County Treasurer and foreclosed

 upon, after which the property was sold at a public auction for almost $400,000.00. Ottawa

 County has since refused to give Plaintiff any of the proceeds from the sale. Plaintiff sued

 Ottawa County, its prior and current treasurer, and has asked the Court to certify a class of

 similarly-situated former property owners. Plaintiff seeks to include all or almost all of the

 counties and the county treasurers in the Western District of Michigan.

        Among the motions currently pending in this lawsuit are four motions to dismiss (ECF

 Nos. 18, 20, 68 and 75) and Plaintiff’s motion for class certification (ECF No. 101). The

 motions have been fully briefed and the Court has reviewed the submissions. The Court

 will deny the motion for class certification and will grant the motions to dismiss in part and

 deny the motions in part.
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3078 Filed 03/02/21 Page 2 of 34




                                                I.

        The controlling pleading is Plaintiff’s Second Amended Complaint. (ECF No. 14.)

 Plaintiff owned property in Spring Lake, Michigan, which is located in Ottawa County. For

 undisclosed reasons, Plaintiff did not pay property taxes and owed approximately $21,500.00

 in delinquent taxes. (Compl. ¶ 18 PageID.284.) In April 2013, Defendant Bradley Slagh,

 the Ottawa County Treasurer, seized the property. (Id. ¶ 19 PageID.284.) Slagh then signed

 a Notice of Judgement of Foreclosure on April 10, 2013. (ECF No. 1-2 PageID.13.) The

 Notice indicates that Ottawa County initiated the tax foreclosure proceeding in 2012, and

 that the Ottawa County Circuit Court entered a judgment of foreclosure, which became final

 on April 1, 2013. (Id.) The Notice also states that the judgment issued by the state circuit

 court vested title in the Ottawa County Treasurer. (Id.) As the County Treasurer, Slagh sold

 the property at auction for $392,0000.00 and conveyed the property.              (Comp. ¶ 21

 PageID.284.) At the time, the property had a State Equalized Value (SEV) of $304,900.00

 and an approximate fair market value of $609,800.00. (Id. ¶ 20 PageID.284.) Both Slagh

 and the new Ottawa County Treasurer, Defendant Amanda Price, have refused to tender

 any proceeds of the sale to Plaintiff. (Id. ¶ 26 PageID.285.) Plaintiff makes clear that his

 lawsuit and his claims arise from “what happens after the taxation process is completed and

 excess or surplus equity remains after each county is paid in full for all delinquent taxes,

 interest, penalties, and fees.” (Id. ¶ 13 PageID.283) (emphasis in original).

        Plaintiff contends the tax foreclosure, the sale of his property, and the retention of the

 surplus is representative of situations in counties across the Western District of Michigan.

 Plaintiff seeks to certify a class. Plaintiff sued all (or almost all) counties in the Western


                                                2
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3079 Filed 03/02/21 Page 3 of 34




 District of Michigan (County Defendants) and the county treasurer for each county

 (Individual Defendants). In some cases, a former county treasurer is a named defendant.

 The Individual Defendants are sued in their individual and their official capacities. Plaintiff

 asserts eight counts or claims. Count I raises a takings claim under the Fifth and Fourteenth

 Amendments against all defendants. Count II raises a takings claims “arising directly” under

 the Fifth Amendment against all defendants. Count III raises a state-law claim for inverse

 condemnation against the County Defendants and the Individual Defendants in their official

 capacities. Count IV raises an eminent domain claim under Article X, Section 2 of the

 Michigan Constitution against the County Defendants and the Individual Defendants in their

 official capacities. Count V raises an Eighth Amendment claim for excessive fines against all

 defendants. Count VI raises a Fourteenth Amendment procedural due process claim against

 all defendants. Count VII raises a Fourteenth Amendment substantive due process claim

 against all defendants. Finally, Count VIII raises a state-law claim for unjust enrichment

 against the County Defendants.

        Multiple motions are pending and this Opinion addresses five of those motions.

 Plaintiff filed a motion for class certification. (ECF No. 101.) Defendants have filed four

 motions to dismiss.1 The first motion is filed on behalf of thirty-nine counties and their

 treasurers (First Defendants).2 (ECF No. 18.) The second motion is filed on behalf of


 1
         Plaintiff voluntarily dismissed Presque Isle County and Bridget Lalonde on January 16, 2020.
 (ECF No. 51.)
 2
         The title for the motion identifies the thirty-eight counties by name and then references,
 within parentheses, the “Individuals” associated with the counties, which the Court interprets as the
 county treasurers. (PageID.314 and 317.) The motion was filed on behalf of the following counties
 and their treasurers: Alger, Allegan, Antrim, Barry, Benzie, Berrien, Calhoun, Cass, Chippewa,
 Delta, Dickinson, Eaton, Emmett, Gogebic, Grand Traverse, Hillsdale, Houghton, Ingraham, Ionia,

                                                  3
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3080 Filed 03/02/21 Page 4 of 34




 Ottawa County, Amanda Price and Bradley Slagh (Ottawa Defendants). (ECF No. 20.) The

 third motion is filed on behalf of Van Buren County, Karen Makay, and Trisha Nesbitt (Van

 Buren Defendants). (ECF No. 68.) The fourth motion is filed on behalf of Baraga County,

 Anne Koski, Charlevoix County, Marilyn Cousineau, Ontonagon County, and Jeanne

 Pollard (Baraga Defendants). (ECF No. 75.). Defendants raise jurisdictional concerns under

 Rule 12(b)(1) and challenges to the merits of certain claims under Rule 12(b)(6).

                                                  II.

        Since the motions to dismiss were filed, several federal and state courts have issued

 opinions relevant to the claims and defenses raised in this lawsuit. First, on July 17, 2020,

 the Michigan Supreme Court issued its opinion in Rafaeli, LLC v. Oakland County, 952

 N.W.2d 434 (Mich. 2020). The facts in the Rafaeli case are substantially the same as the

 facts here. Important to the decision, the Court concluded that a property owner does not

 lose all rights to the property during the tax foreclosure proceedings. The Court explained

 that “forfeiture” under the GPTA permits the county and county treasurer to seek a judgment

 of foreclosure. Id. at 446. Forfeiture under the GPTA “does not affect title, nor does it

 give the county treasurer . . . any rights, titles, or interests to the forfeited property. Therefore,

 we reject the premise that plaintiff’s ‘forfeited’ all rights, titles, and interests they had in their

 properties by failing to pay their real-property taxes.” Id. at 446-47. The Court held that

 Michigan’s “common law recognizes a former property owner’s property right to collect the




 Iron, Kalamazoo, Kalkaska, Kent, Lake, Leelanau, Mackinac, Manistee, Marquette, Mason,
 Menominee, Missaukee, Montcalm, Muskegon, Newago, Oceana, Osceola, Schoolcraft, St. Joseph,
 and Wexford.

                                                   4
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3081 Filed 03/02/21 Page 5 of 34




 surplus proceeds that are realized from the tax-foreclosure sale of the property.” Id. at 459.

 The Court also found that the Michigan’s 1963 Constitution “protects a former owner’s

 property right to collect the surplus proceeds following a tax-foreclosure sale under Article

 10, § 2.” Id. at 460. Because the common-law interest was protected by Michigan’s Takings

 Clause, the GPTA could not abrogate the common law interest. Id. Finally, the Court held

 that Oakland County’s retention of the proceeds of the sale that exceeded the amount of

 property taxes owed and other charges and fees constituted an unconstitutional taking.

        Once defendants foreclosed on plaintiffs’ properties, obtained title to those
        properties, and sold them to satisfy plaintiffs’ unpaid taxes, interest, penalties,
        and fees related to the foreclosures, any surplus resulting from those sales
        belonged to plaintiffs. That is, after the sale proceeds are distributed in
        accordance with the GPTA’s order of priority, any surplus that remains is the
        property of plaintiffs, and defendants were required to return that property to
        plaintiffs. Defendants’ retention of those surplus proceeds under GPTA
        amounts to a taking of a vested property right requiring just compensation. To
        the extent the GPTA permits defendants to retain these surplus proceeds and
        transfer them into the county general fund, the GPTA is unconstitutional as
        applied to former property owners whose properties were sold at a tax-
        foreclosure sale for more than the amount owed in unpaid property taxes,
        interest, penalties, and fees related to the forfeiture, foreclosure, and sale of
        their properties.

 Id. at 461. This Court must follow the holding in Rafaeli. When a federal court exercises

 subject-matter jurisdiction over a complaint on the basis of a federal question, supplemental

 state law claims are resolved by applying the law of the forum state. See United Mine

 Workers of America v. Gibbs, 383 U.S. 715, 726 (1996). When a federal court applies state

 law, the court “must follow the decisions of the state’s highest court when that court has

 addressed the relevant issue.” Kepley v. Lanz, 715 F.3d 969, 972 (6th Cir. 2013).




                                                5
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3082 Filed 03/02/21 Page 6 of 34




           Second, on November 4, 2020, the Sixth Circuit Court of Appeals issued its opinion

 in Freed v. Thomas, 976 F.3d 729 (6th Cir. 2020). Freed involved a foreclosure sale in

 Michigan for delinquent property taxes where the plaintiff raised a Fifth Amendment takings

 claim to the surplus proceeds. The circuit court addressed a jurisdiction question and did

 not address the merits of Freed’s claim. The court held that the Tax Injunction Act “did not

 preclude the exercise of federal jurisdiction in this case.” Id. at 734. The court reasoned

 that Freed “was not attempting to enjoin Michigan’s assessment, levy, or collection of a state

 tax.” Id. Rather, Freed “challenge[d] Michigan’s post-collection failure to reimburse him

 for the excess proceeds of from the sale of his property and the State’s refusal to compensate

 him for the excess after-tax equity of his property.” Id. The circuit court also held that “the

 principle of comity between the federal courts and state governments does not bar this suit

 in federal court because Freed does not challenge the validity of Michigan’s tax system.” Id.

 at 737.

           Third, two federal district judges in Michigan have issued opinions addressing many

 of the same issues involved in this lawsuit.3 Chief Judge Robert Jonker here in the Western

 District of Michigan issued an opinion resolving motions to dismiss and a motion for

 summary judgment addressing factually similar claims arising from a tax-foreclosure in

 Isabella County. Pung v. Kopke, No. 1:18-cv-1334 (W.D. Mich. Sept. 29, 2020). Judge

 Thomas Ludington of the Eastern District of Michigan has issued several opinions in nearly




 3
         Although the parties to this lawsuit are different, the attorneys representing the parties in this
 lawsuit are involved in other cases in the Eastern and Western Districts of Michigan. While the
 names and facts might change, the legal issues raised and the briefs themselves overlap substantially.

                                                     6
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3083 Filed 03/02/21 Page 7 of 34




 identical lawsuits filed in the Eastern District of Michigan. Fox v. County of Saginaw, No.

 1:19-cv-11887 (E.D. Mich.) and Arkona, LLC v. County of Cheboygan, No. 1:19-cv-12372

 (E.D. Mich.). The facts in Fox and Arkona are substantially similar to the facts in this case.

 Judge Ludington recently issued orders resolving motions to dismiss. Fox, No. 1:19cv11887,

 2021 WL 120885 (E.D. Mich. Jan. 13, 2021); Arkona, No. 1:19cv12372, 2021 WL 148006

 (E.D. Mich. Jan. 15, 2021).

                                                 III.

        The Court first resolves the motion to dismiss. All four motions were filed months

 before Plaintiff filed his motion for class certification.

                                      A. Standard of Review

        Under the notice pleading requirements, a complaint must contain a short and plain

 statement of the claim showing how the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2);

 see Thompson v. Bank of America, N.A., 773 F.3d 741, 750 (6th Cir. 2014). The complaint

 need not contain detailed factual allegations, but it must include more than labels,

 conclusions, and formulaic recitations of the elements of a cause of action. Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 555 (2007).

        When challenged by a motion filed under Rule 12(b)(1), the plaintiff bears the burden

 of establishing subject matter jurisdiction. EEOC v. Hosanna-Tabor Evangelical Lutheran

 Church and Sch., 597 F.3d 769, 776 (6th Cir. 2010) (citing Hollins v. Methodist Healthcare,

 Inc., 474 F.3d 223, 225 (6th Cir. 2007)). A motion to dismiss under Rule 12(b)(1) for lack

 of subject matter jurisdiction may take the form of a facial challenge, which tests the

 sufficiency of the pleading, or a factual challenge, which contests the factual predicate for


                                                  7
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3084 Filed 03/02/21 Page 8 of 34




 jurisdiction. See RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6th

 Cir. 1996) (quoting Mortensen v. First Fed. Savings and Loan Ass’n, 549 F.2d 884, 890-91

 (3d Cir. 1977)); see also DLX, Inc. v. Kentucky, 381 F.3d 511, 516 (6th Cir. 2004); Ohio

 Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990). In a facial attack, the

 court accepts as true all the allegations in the complaint, similar to the standard for a Rule

 12(b)(6) motion. Ohio Nat’l Life Ins. Co., 922 F.2d at 325. In a factual attack, the allegations

 in the complaint are not afforded a presumption of truthfulness and the district court weighs

 competing evidence to determine whether subject matter jurisdiction exists. Id.

        A defendant bringing a motion to dismiss for failure to state a claim under Rule

 12(b)(6) tests whether a cognizable claim has been pled in the complaint. Scheid v. Fanny

 Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988). To survive a motion to

 dismiss, a plaintiff must allege facts sufficient to state a claim for relief that is “plausible on its

 face” and, when accepted as true, are sufficient to “raise a right to relief above the speculative

 level.” Mills v. Barnard, 869 F.3d 473, 479 (6th Cir. 2017) (citation omitted). “The

 complaint must ‘contain either direct or inferential allegations respecting all material

 elements necessary for recovery under a viable legal theory.’” Kreipke v. Wayne State Univ.,

 807 F.3d 768, 774 (6th Cir. 2015) (citation omitted). “A claim is plausible on its face if the

 ‘plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.’” Ctr. for Bio-Ethical Reform, Inc. v.

 Napolitano, 648 F.3d 365, 369 (6th Cir. 2011) (quoting Twombly, 550 U.S. at 556). “The

 plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a

 sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678


                                                   8
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3085 Filed 03/02/21 Page 9 of 34




 (2007) (citations omitted). When considering a motion to dismiss, a court must accept as

 true all factual allegations, but need not accept any legal conclusions. Ctr. for Bio-Ethical

 Reform, 648 F.3d at 369.

               B. Article III Concerns and Defenses Not Related to the Merits

                                           1. Jurisdiction

        Three sets of defendants raise jurisdictional concerns under Rule 12(b)(1). 4

 Defendants argue that the Tax Injunction Act, 28 U.S.C. § 1341, prevents this Court from

 exercising subject-matter jurisdiction over Plaintiff’s claims. Defendants also argue that

 principles of comity should compel this Court to take a hands-off approach with respect to

 state-tax collection.

        The Sixth Circuit rejected these same jurisdictional challenges in Freed. This Court

 is bound by the holding in Freed. Following Freed, Judge Ludington rejected the same

 jurisdictional challenges raised by the defendants in Fox and in Arkona.5 Fox, 2021 WL

 120855, at *3; Arkona, 2021 WL 148006, at *3. So did Judge Jonker in Pung. Pung, No.

 1:18-cv-1334, slip op. at 4-5. Here, Plaintiff’s claims assert different causes of action to

 recover the surplus from the sale of his property. The claims are not barred by the Tax

 Injunction Act because the claims do not interfere with the collection of a state tax. The


 4
         First Defendants (ECF No. 18-1 at 2-5 PageID.330-33), Van Buren Defendants (ECF No.
 69 at 8 PageID.1136) and Baraga Defendants (ECF No. 76 at 17-18 PageID.1246-47).
 5
         In Fox, Judge Ludington issued an order on October 10, 2020, certifying a class and
 appointing class counsel. Fox, No. 1:19-cv-11887, 2020 WL 6118487 (E.D. Mich. Oct. 16, 2020).
 In that opinion, he wrote that “Freed conclusively answered the jurisdictional questions raised by
 Defendants. According to the Sixth Circuit, neither the Tax Injunction Act nor principles of comity
 preclude subject matter jurisdiction over a suit to recover surplus proceeds retained pursuant to the
 GPTA.” Id. at *4. In the 2021 orders resolving the motions to dismiss, Judge Ludington quotes
 this passage from his 2020 order.

                                                  9
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3086 Filed 03/02/21 Page 10 of 34




  prayer for relief in the complaint affirms that Plaintiff does not seek to enjoin any part of the

  foreclosure process itself. (Compl. PageID.301-03.) To the extent any of the prayers for

  relief could be read broadly as a request to interfere with the foreclosure process, this Court

  could not grant Plaintiff that relief. The same reasoning applies to Defendants’ reliance on

  the principles of comity. Plaintiff does not challenge the validity of Michigan’s tax system.

                                            2. Standing

         Van Buren Defendants argue that Plaintiff lacks standing to sue anyone other than

  Ottawa County and its officials. (ECF No. 69 at 6-8 PageID.1134-36.) Plaintiff contends

  that this argument must be considered in the context of his request for class certification. In

  his order granting in part and denying in part the defendants’ motions to dismiss, Judge

  Ludington provided a concise explanation of the juridical link doctrine in the context of a

  class action lawsuit like this one and explained how the doctrine affects standing. Fox, 2021

  WL 120855, at *3-*6.

         As part of the motions to dismiss, the Court declines to dismiss the Van Buren

  Defendants (or any other defendant not associated with Ottawa County) on the basis of

  standing. Plaintiff does not plead a claim against any defendant other than those associated

  with Ottawa County. However, Plaintiff has filed a motion for class certification. (ECF No.

  101.) The Court’s resolution of the motion for class certification will affect the standing issue.

  Should the Court grant the motion, Plaintiff would represent a class of individuals that would

  include individuals who lost their property to tax foreclosure in Van Buren County. The

  Court will then have to consider whether to apply the juridical link doctrine. Should the




                                                 10
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3087 Filed 03/02/21 Page 11 of 34




  Court decline to certify a class, the Court would then dismiss any defendant not associated

  with Ottawa County because Plaintiff has not asserted any claim against those defendants.

                                       3. Statute of Limitations

         In their motions to dismiss, three sets of defendants argue that Plaintiff’s federal

  claims brought under 28 U.S.C. § 1983 are barred by the statute of limitations.6 Defendants

  contend that claims brought under § 1983 borrow the state’s personal injury statute of

  limitations, which in Michigan is three years. Defendants assert Plaintiff’s claims accrued in

  2013 and this lawsuit was filed in 2019. Plaintiff argues that the statute of limitations is six

  years, not three years. Alternatively, Plaintiff argues that the statute of limitations was tolled

  because of another class action lawsuit.

         First, the Court concludes Plaintiff’s claims accrued on September 4, 2013, when

  Defendant Slagh sold the property at auction and transferred the property through a quit

  claim deed. Plaintiff’s claims arise from Ottawa County’s retention of the surplus from that

  sale. See Rafaeli, 952 N.W.2d at 462 (“Indeed, a former property owner only has a right to

  collect the surplus proceeds from the tax-foreclosure sale; that is, a former property owner

  has a compensable takings claim if and only if the tax-foreclosure sale produces a surplus.”)

  Plaintiff pleads that the sale occurred on September 6, 2017.7 (Compl. ¶ 21 PageID.284.)

  In his responses to the motions to dismiss, Plaintiff does not rely on the date pled in the


  6
         First Defendants (ECF No. 18-1 at 8 PageID.336), Ottawa Defendants (ECF No. 21 at 6-8
  PageID.386-88) and Van Buren Defendants (ECF No. 69 at 11 PageID.1139).
  7
         In the original compliant, Plaintiff did not plead a date of the sale but did include an explicit
  reference to the attached quit claim deed. (ECF No. 1 ¶ 10 PageID.3). The same is true of the first
  amended complaint. (ECF No. 3 ¶ 10 PageID.48.) The second amended complaint contains the
  wrong date, by four years, and does not include any exhibits or attachments.



                                                    11
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3088 Filed 03/02/21 Page 12 of 34




  complaint. Instead, Plaintiff appears to correct his pleading, asserting that his claim accrued

  no earlier than September 6, 2013, “when Defendants sold the property at auction.” (ECF

  No. 39 at 11 PageID.611; ECF No. 46 at 12 PageID.837.) Plaintiff has put the quit claim

  deed in the Court’s record. (ECF No. 1-3 PageID.14; ECF No. 3-3 PageID.60.)

         Plaintiff argues that the Court should not resolve the statute of limitations question as

  part of a motion to dismiss because it is an affirmative defense. In their motion, First

  Defendants (ECF No. 18-1 at 8 PageID.8) cite to the quit claim deed filed by Plaintiffs as

  part of the original complaint. And, Ottawa County Defendant attach the quit claim deed to

  their motion to dismiss. (ECF No. 21-11 PageID.447.) Because the quit claim deed is not

  part of the controlling complaint, ordinarily this Court could not consider the document

  without converting the motions to dismiss into motions for summary judgment. See Fed. R.

  Civ. P. 12(d). However, Plaintiff admits the correct date in his responses to the motions

  allowing the Court can resolve the matter under Rule 12.

         Although the Court interprets the statements in Plaintiff’s responses to the motions

  to dismiss a admission or concession that the sale occurred in 2013, in an abundance of

  caution the Court will take judicial notice of the date of the quit claim deed. See Fed. R.

  Evid. 201(c)(1). Courts may take judicial notice sua sponte. United States v. Harris, 331

  F.2d 600, 601 (6th Cir. 1964). Courts may take “notice of items in the public record” when

  considering a motion to dismiss. Papasan v. Allain, 478 U.S. 265, 268 n.1 (1986); New

  England Health Care Employees Pension Fund v. Ernst & Young, LLP, 336 F.3d 495, 501

  (6th Cir. 2003) (“A court that is ruling on a Rule 12(b)(6) motion may consider materials in

  addition to the complaint if such materials are public records and are otherwise appropriate


                                                12
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3089 Filed 03/02/21 Page 13 of 34




  for the taking of judicial notice.”). Rule 201 of the Federal Rules of Evidence allows a court

  to take notice of “adjudicative facts” that are not subject to reasonable dispute when the fact

  can be readily determined from a source whose accuracy cannot reasonably be questioned.

  The quit claim deed is a public record filed with the Ottawa County Register of Deeds.

  (PageID.14.) The date of the deed is an adjudicative fact not subject to reasonable dispute.

         Second, the Court concludes that the three-year statute of limitations applies to

  Plaintiff’s federal claims brought under 28 U.S.C. § 1983.8 By enacting § 1983, Congress

  provided a statutory vehicle or method for remedying violations of federal constitutional and

  statutory rights. Graham v. Connor, 490 U.S. 386, 394-95 (1989) (quoting Baker v.

  McCollan, 443 U.S. 137, 144 n.3 (1979)). Congress, however, did not include a statute of

  limitations for § 1983 actions. Wolfe v. Perry, 412 F.3d 707, 713 (6th Cir. 2005). The

  Supreme Court found that § 1983 claims are “best characterized as tort actions for the

  recovery of damages for personal injuries and federal courts must borrow the statute of

  limitations governing personal injury actions in the state in which the section 1983 claim was

  brought.” Banks v. City of Whitehall, 344 F.3d 550, 553 (6th Cir. 2003) (citing Wilson v.

  Garcia, 471 U.S. 261, 275-76 (1985)). And, where the state has statutes of limitations for

  enumerated intentional torts, the state’s residual statute for all other personal injury actions

  or general personal injury statute of limitations applies. Owens v. Okure, 488 U.S. 235, 236

  (1989). Michigan’s Legislature enacted different statutes of limitations for different torts.

  Mich. Comp. Laws § 600.5805. The Sixth Circuit has applied Michigan’s three-year statute


  8
          The Court acknowledges that Plaintiff pleads a Fifth Amendment claim under § 1983 (Count
  I) and a claim “arising directly” under the Fifth Amendment (Count II).

                                                13
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3090 Filed 03/02/21 Page 14 of 34




  of limitation to § 1983 claims in Michigan. Estate of Majors v. Gerlach, 821 F. App’x 533,

  537 (6th Cir. 2020) (citing Carroll v. Wilkerson, 782 F.2d 44, 44 (6th Cir. 1986) (per

  curiam)); see Mich. Comp. Laws § 600.5805(2) (“Except as otherwise provided in this

  section, the period of limitations is 3 years after the time of death or injury for all actions to

  recover damages for the death of a person or for injury to a person or property.”).9

         Plaintiff argues that the Court should apply Michigan’s six-year statute of limitation

  for “all other personal actions,” Mich. Comp. Laws § 600.5813, citing Rowe v. Bank One,

  Indianapolis, N.A., 230 F.3d 1359 (6th Cir. 2000). The Court declines Plaintiff’s invitation.

  The cases cited in the previous paragraph indicate that the Michigan’s three-year statute of

  limitations applies to Plaintiff’s claims brought under § 1983. The statement in Rowe, an

  unpublished opinion, cannot be reconciled with binding precedent. Also, the portion of

  Rowe to which Plaintiff points is the fourth and last reason given for dismissal of the claims

  and, therefore, is likely dicta. Plaintiff had three years from September 6, 2013, to file his

  federal claims brought under § 1983.10

         Plaintiff makes an alternative argument, arguing that his claims were tolled because of

  a different class action lawsuit in which he would have been a member of the class. See

  American Pipe & Constr. Co. v. Utah, 414 US. 538, 550-53 (1974). Although the facts in

  American Pipe are somewhat complicated, the Court succinctly explained the holding.



  9
          The version of this statute effective between January 2012 and June 2018 included provision
  as subsection (10).
  10
          Plaintiff contends his state law claims have a six-year statute of limitations, which Defendants
  do not dispute, even if Defendants do dispute when the claims accrued. Plaintiff filed this lawsuit
  on June 23, 2019. Using the September 6, 2013, date for accrual, Plaintiff’s state laws claims are not
  barred by the statute of limitations.

                                                    14
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3091 Filed 03/02/21 Page 15 of 34




  When a motion for class action has been denied, “the commencement of the original class

  suit tolls the running of the statute for all purported members of the class who make timely

  motions to intervene after the court has found the suit inappropriate for class action status.”

  Id. at 552-53. Nine years later, in Crown, Cork & Seal Company, Incorporated v. Parker,

  462 U.S. 345 (1983), the Court clarified that the purported members of the class need not

  file a motion to intervene in order to pursue their tolled claims; they may also file their own

  lawsuit. “Once the statute of limitations has been tolled, it remains tolled for all members of

  the putative class until class certification has been denied. At that point, class members may

  choose to file their own suits or to intervene as plaintiffs in the pending action.” Id. at 353-

  54.    Plaintiff contends Wayside Church v. Van Buren County, No. 1:14-cv-1274 (W.D.

  Mich.) tolled the statute of limitations for his federal takings claim.

         Plaintiff has established that the statute of limitations for his § 1983 Fifth Amendment

  takings claim has been tolled by Wayside Church. The Wayside Church class action was

  filed in 2014 and the request for class certification remains pending.11 Wayside Church

  alleged a Fifth Amendment takings claim arising from the surplus proceeds following the sale


  11
           The Court granted a motion to dismiss in November 2015 and did not resolve the motion
  for class certification that was filed in February 2015. On appeal, in February 2017, the Sixth Circuit
  vacated the decision and the case was remanded with instructions to dismiss the lawsuit for lack of
  jurisdiction. The Supreme Court denied the petition for certiorari in November 2017. In March
  2018, Wayside Church moved to reopen the action based on a pending appeals to the Michigan
  and United States Supreme Courts. The Court reopened the lawsuit in March 2019 and then held
  it in abeyance because the Michigan Supreme Court (Rafaeli) and the United States Supreme Court
  (Knick v. Township of Scott) had agreed to review different cases, both of which included issues
  relevant to Wayside Church’s claims. Plaintiff filed an amended complaint in March 2020. The
  Court has lifted the stay order. Currently pending in that lawsuit is a motion to dismiss, a motion
  for leave to file another amended complaint, and the motion for class certification, which was filed
  on December 24, 2020. Plaintiff Grainger filed a motion to intervene in January 2021 so that he
  could oppose Wayside Church’s motion for class certification.

                                                    15
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3092 Filed 03/02/21 Page 16 of 34




  of a tax-delinquent property. Should Wayside Church’s motion for class certification be

  granted, Plaintiff would be a member of the class. Accordingly, the Court will not dismiss

  Plaintiff’s Fifth Amendment takings claim on the statute of limitations issue.

                                          4. Res Judicata

         Three sets of defendants argue that Plaintiff’s claims are barred by the doctrine of res

  judicata, also called claim preclusion.12

         Federal courts must give a state-court judgment the same preclusive effect that the

  state-court judgment would be given in the State where the judgment was issued. Migra v.

  Warren City Sch. Dist. Bd. of Ed., 465 U.S. 75, 81 (1984). The doctrine of res judicata

  prevents parties from filing multiple lawsuits over the same causes of action. Adair v. State,

  680 N.W.2d 386, 396 (Mich. 2004). In Michigan, the doctrine precludes claims already

  litigated and claims arising from the same transaction that the parties could have raised but

  did not. Id. The doctrine prohibits a second, subsequent lawsuit when (1) the prior action

  was decided on the merits, (2) both actions involve the same parties or their privies, and (3)

  the matter in the second lawsuit was or could have been resolved in the first lawsuit. Id.

         Defendants have not demonstrated that res judicata bars Plaintiff’s claims to the

  surplus proceeds. Plaintiff’s claim to the surplus could not arise before the sale of the

  property. Before the sale, any surplus was mere speculation; the property could have sold

  at auction for less than what Plaintiff owed in property taxes. And, the foreclosure litigation

  and the entry of judgment necessarily occurred prior to the sale, preventing Plaintiff from


  12
         First Defendants ECF No. 18-1 at 6-8 PageID.334-36; Ottawa Defendants ECF No. 21 at 8-
  11 PageID.388-91; Van Buren Defendants ECF No. 69 at 11 PageID.1139.

                                                16
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3093 Filed 03/02/21 Page 17 of 34




  raising a claim to the surplus during the prior proceedings. For these reasons, and for the

  reasons identified by Judge Jonker, Pung, No. 1:18-cv-1334, slip op. at 5-6, the Court declines

  to dismiss Plaintiff’s claim under the doctrine of res judicata. The Court is also persuaded

  by Judge Ludington’s discussion of the different cases and opinions cited by the parties here

  and in the Fox case. See Fox, 2021 WL 120855, at *8-*10.

                                   5. Official Capacity Claims

         Two sets of defendants argue that the Court should dismiss the official capacity claims

  brought against the Individual Defendants as duplicative of the claims against the Defendant

  Counties.13 Plaintiff contends he can plead alternative theories.

         The Court will dismiss the official capacity claims against the Individual Defendants.

  The official capacity claims against the Individual Defendants and the claims against

  Defendant Counties are redundant claims. The Supreme Court explained that “[t]here is

  no longer a need to bring official-capacity claims against local government officials, for under

  Monell, local government units can be sued directly for damages and injunctive or

  declaratory relief.” Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985) (internal citation

  signal omitted); see, e.g., Jackson v. Shelby Cty. Gov’t, No. 07-6356, 2008 WL 4915434, at

  *2 (6th Cir. Nov. 10, 2008) (unpublished order) (“Second, the district court properly granted

  summary judgment on the defendants on the claims against the sheriff in his official capacity

  because those claims mirror the claims against the County, and are therefore redundant.”).

  Judge Ludington reached the same conclusion. Fox, 2021 WL 120855, at *8.


  13
         First Defendants ECF No. 18-1 at 12 PageID.340; Van Buren Defendants ECF No. 69 at
  10-11 PageID.1138-39.

                                                17
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3094 Filed 03/02/21 Page 18 of 34




                                     6. Qualified Immunity

         Three sets of defendants argue that the Individual Defendants are entitled to qualified

  immunity.14

          “[Q]ualified immunity protects government officials from liability for civil damages

  insofar as their conduct does not violate clearly established statutory or constitutional rights

  of which a reasonable person would have known.” Vanderhoef v. Dixon, 938 F.3d 271, 276

  (6th Cir. 2019) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). When a plaintiff

  demonstrates that an individual defendant violated the plaintiff’s constitutional rights, the

  individual defendant is entitled to qualified immunity if the right was not clearly established

  at the time of the incident. See Stockdale v. Helper, 979 F.3d 498, 506 (6th Cir. 2020). The

  plaintiff bears the burden of demonstrating that the right was clearly established at the time

  of the incident giving rise to the claim. Barton v. Martin, 949 F.3d 938, 350 (6th Cir. 2020).

  The plaintiff “must show that case law put the issued ‘beyond debate.’” Stockdale, 979 F.3d

  at 506 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).

         The Court will dismiss the individual capacity claims against the Individual

  Defendants. Defendants have established that the Individual Defendants are entitled to

  qualified immunity. “The Supreme Court tells us that public officials should generally

  receive qualified immunity when enforcing properly enacted laws.” Citizens in Charge, Inc.

  v. Husted, 810 F.3d 437, 441 (6th Cir. 2016). State statutes generally are afforded a

  presumption of constitutionality. Id. In Rafaeli, the Michigan Supreme Court stated that


  14
          First Defendants ECF No. 18-1 at 8-12 PageID.336-40; Van Buren Defendants ECF No. 69
  at 9 PageID.1137; Baraga Defendants ECF No. 76 at 18-20 PageID.1247-49.

                                                18
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3095 Filed 03/02/21 Page 19 of 34




  “the GPTA does not provide for any disbursement of the surplus proceeds to the former

  property owner, nor does it provide former owners a right to make a claim for those surplus

  proceeds.” Rafaeli, 952 N.W.2d at 446. “When public officials implement validly enacted

  state laws that no court has invalidated, their conduct typically satisfies the core inquiry—the

  ‘objective reasonableness of an official’s conduct’—that the immunity doctrine was designed

  to test.” Id. (emphasis added) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

  Although the Michigan Supreme Court has since invalidated any interpretation of the GPTA

  that would precluded a former property owner from making a claim for the surplus following

  the tax foreclosure sale, at the time of the sale of Plaintiff’s property the GPTA enjoyed a

  presumption of validity. Plaintiff has not demonstrated a clearly established right to the

  surplus. Judge Ludington reached the same conclusion. Fox, 2021 WL 120855, at *7-*8.

                                     C. Merits of the Claims

                            1. Monell and the Eleventh Amendment

         First Defendants argue that for all of Plaintiff’s claims under § 1983 against Defendant

  Counties, Plaintiff cannot establish any policy or custom that caused his injuries. 15

  Defendants contend that the retention of the surplus from the sale occurred because of the

  GPTA, a state law that county treasurers are obligated to follow. Van Buren Defendants

  argue that the County Treasurers cannot be held liable for damage claims under the Eleventh

  Amendment because those defendants are simply enforcing state law.16 Plaintiff asserts that

  the GPTA does not require Defendant Counties to act as the foreclosing governmental unit


  15
         ECF No. 18-1 at 12-16 PageID.340-44.
  16
         ECF No. 69 at 10 PageID.1138.

                                                19
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3096 Filed 03/02/21 Page 20 of 34




  and that by volunteering or choosing to act as the foreclosing governmental unit, Defendant

  Counties can be held liable for the choice.

         The Eleventh Amendment bars claims for damages brought against a state, its

  agencies, and its officials sued in their official capacities. Cady v. Arenac Cty., 574 F.3d 334,

  342 (6th Cir. 2009). Whether a county official acts as an agent of the state depends in part

  on state law and whether the official is enforcing state law or policy. Id. Local government

  units, like counties, are generally not considered part of the state for the purpose of the

  Eleventh Amendment. Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658,

  690 n.54 (1978). A claimant can use § 1983 to sue a local government unit, including

  counties, for violations of federal civil rights. Monell, 436 U.S. at 690. The claimant must

  show that the violation was caused by a municipal policy or custom. Ouza v. City of

  Dearborn Heights, 969 F.3d 265, 286 (6th Cir. 2020); Thomas v. City of Chattanooga, 398

  F.3d 426, 429 (6th Cir. 2005).

         The GPTA provides that the “foreclosure of forfeited property by a county is

  voluntary and is not an activity or service required of units of local government . . . .” Mich.

  Comp. Laws § 211.78(6). Under the GPTA, counties may choose to act as the foreclosing

  governmental unit or counties may choose to have the state act as the foreclosing

  governmental unit. Id. §§ 211.78(3) and 211.78(8); Rafaeli, 952 N.W.2d at 443. For those

  counties that choose to act as the foreclosing governmental unit, the GPTA requires the

  counties to depositing the proceeds of the property sales in a restricted account. Mich.

  Comp. Laws § 211.78m(8).




                                                 20
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3097 Filed 03/02/21 Page 21 of 34




         Plaintiff has pled sufficient facts to demonstrate that his injury arises from a municipal

  policy. Plaintiff pleads that each Defendant County made a voluntary choice to act as the

  foreclosing governmental unit. (Compl. ¶ 35 PageID.287.) And, as a result of that choice,

  each Defendant County retains the proceeds of the sale and does not return any money to

  the tax-delinquent property owner. (Id. ¶ 36 PageID.287.) Also as a result of that choice,

  the County Treasurers were not acting as agents of the state when they foreclosed and sold

  the tax delinquent properties. Judge Ludington reached the same conclusion in the portion

  of his opinion addressing the sovereign immunity defense. Fox, 2021 WL 120855, at *6-*7.

                   2. Fifth Amendment Takings Claim via § 1983 (Count 1)

         Three sets of defendants argue that Plaintiff cannot establish a Fifth Amendment

  takings without just compensation claim under § 1983.17 Defendants offer multiple reasons.

         Defendants argue that Plaintiff lacks any interest in the property. Defendants assert

  that when the redemption period expired following the foreclosure proceedings, Plaintiff lost

  all interests in the property. Defendants conclude that without any interest in the property,

  Plaintiff has no claim for just compensation. The Michigan Supreme Court rejected the

  premise of Defendants’ argument in Rafaeli. Because the claimants in Rafaeli had an interest

  in the surplus after the sale, the Michigan Supreme Court concluded that those claimants

  had a viable takings claim under the Michigan Constitution. The same reasoning applies to

  Plaintiff’s federal takings claim. Judge Ludington reached the same conclusion. Fox, 2021

  WL 120855, at *11-12; Arkona, 2021 WL 148006, at *7.


  17
          First Defendants ECF No. 18-1 at 16-17 PageID.344-45; Van Buren Defendants ECF No.
  69 at 12-14 PageID.1140-42; Baraga Defendants ECF No. 76 at 2-8 PageID.1231-37.

                                                21
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3098 Filed 03/02/21 Page 22 of 34




         Baraga Defendants assert that Plaintiff does not have a takings claim because the

  foreclosure proceedings fall under a state’s power to tax and not a state’s power of eminent

  domain. The Sixth Circuit addressed this argument in Freed. Plaintiff’s claim to the surplus

  proceeds does not interfere with Michigan’s assessment, levy or collection of a tax. See

  Freed, 976 F.3d at 734. Defendants collected the taxes due when they sold Plaintiff’s

  property and applied the proceeds to the delinquent property taxes and Plaintiff’s claim

  arises from the Defendants’ refusal to refund the excess proceeds of the sale. See id. at 735.

  None of the authority cited by Defendants on this point address a takings or just

  compensation claim to the surplus proceeds from the sale of a tax delinquent property.

                          3. Direct Fifth Amendment Claim (Count 2)

         Three sets of defendants argue that Plaintiff’s “arising under” or direct Fifth

  Amendment claims should be dismissed. 18 Defendants explain that the “self-executing”

  nature of a Fifth Amendment claim for just compensation does not give rise to an

  independent cause of action. Plaintiff contends that takings claims need not be brought only

  under § 1983.

         The Court will dismiss Plaintiff’s claim arising directly under the Fifth Amendment.

  The Sixth Circuit held that “in cases where a plaintiff states a constitutional claim under 42

  U.S.C. § 1983, that statute is the exclusive remedy for the alleged constitutional violations.”

  Thomas v. Shipka, 818 F.2d 496, 499 (6th Cir. 1987) vacated and remanded on other

  grounds 488 U.S. 1036 (1989); see Roath v. Lee, No. 3:17-cv-995, 2019 WL 3066533, at *7


  18
        First Defendants ECF No. 18-1 at 13 PageID.341; Ottawa Defendants ECF No. 21 at 6-7
  PageID.386-87; Van Buren Defendants ECF No. 69 at 12 PageID.1140.

                                                22
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3099 Filed 03/02/21 Page 23 of 34




  (M.D. Tenn. July 12, 2019) (collecting Sixth Circuit opinions following the holding in

  Thomas and stating that “[t]his Court finds the Sixth Circuit’s broad statement that Section

  1983 provides the exclusive remedy for constitutional violations to be applicable here and

  thus will apply it.”); see also Eggleton v. Town of Clendenin, No. 2:07-cv-26, 2007 WL

  9718532, at *7 (S.D. W. Va. Sept. 27, 2007) (collecting circuit court authority including

  Thomas). Judge Ludington reached the same conclusion. Fox, 2021 WL 120855, at * 13;

  Arkona, 2012 WL 148006, at *8.

                           4. Inverse Condemnation (Count 3) and

                     Michigan Constitution Article X, Section 2 (Count 4)

         Three sets of defendants request the Court dismiss Plaintiff’s inverse condemnation

  claim and the claim brought under Article X, Section 2 of the Michigan Constitution. 19

  Defendants assert that the two claims are redundant. Defendants also argue that Plaintiff has

  not stated a claim for inverse condemnation.

         The Court agrees that Counts 3 and 4 do not state different causes of action. In

  Michigan, an inverse condemnation claim is the “means of enforcing the constitutional ban

  on uncompensated takings of property.” Biff’s Grill, Inc. v. Michigan State Highway

  Comm’n, 254 N.W.2d 824, 826 (Mich. Ct. App. 1977) (citing Mich. Const. 1963, art. 10, s

  2, among others). Judge Ludington reached the same conclusion. Fox, 2021 WL 120855,

  at *13; Arkona, 2021 WL 148006, at *9. Accordingly, the Court will dismiss Count 4.




  19
          First Defendants ECF No. 18-1 22-24 PageID.350-52; Van Buren Defendants ECF No. 69
  at 14-15 PageID.1142-43; Baraga Defendants ECF No. 76 at 13-14 PageID.1242-43.

                                               23
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3100 Filed 03/02/21 Page 24 of 34




         Inverse condemnation claims arise when the government’s actions amount to a taking

  of real property even though the government did not follow the procedures set forth in the

  Condemnation Procedures Act. Mays v. Michigan Dep’t of Transp. v. Tomkins, 749

  N.W.2d 716, 728 (Mich. 2008); Dorman v. Twp. of Clinton, 714 N.W.2d 350, 356 (Mich.

  Ct. App. 2006) (“Through its power of imminent domain, however, a state may follow the

  procedures outlined in the Uniform Condemnation Procedures Act and condemn, or ‘take,’

  private property for public use by proving the requisite compensation. A property owner

  may bring an inverse condemnation action seeking just compensation for a ‘de facto taking,’

  when the state fails to follow those procedures.”). “While there is no exact formula to

  establish a de facto taking, there must be some action by the government specifically directed

  toward the plaintiff’s property that has the effect of limiting the use of the property.” Blue

  Harvest, Inc. v. Dep’t. of Transp., 792 N.W.2d 798, 805 (Mich. Ct. App. 2010) (quoting

  Dorman v. Clinton Twp., 714 N.W.2d 350, 356-57 (Mich. Ct. App. 2006). The plaintiff

  must prove a causation connection between the government’s action and the alleged

  damages. Mays v. Governor of Michigan, —N.W.2d—, 2020 WL 4360845, at *7 (Mich. July

  29, 2020).

         Plaintiff has pled facts to support a claim for inverse condemnation. Plaintiff has

  alleged that Ottawa County initiated tax delinquency foreclosure proceedings against his

  property. Eventually, Ottawa County sold the property and kept the proceeds of the sale.

  Plaintiff makes claims to the surplus proceeds. Defendants’ arguments for dismissing the

  claims are not persuasive. Plaintiff retained an interest in any surplus following the sale of

  the property. Defendants have not given Plaintiff any of the surplus. Following Rafaeli, those


                                               24
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3101 Filed 03/02/21 Page 25 of 34




  facts state a takings claim under the Michigan Constitution. Rafaeli, 952 N.W.2d at 465.

  And, an inverse condemnation claim is the proper vehicle for enforcing the constitutional

  prohibition on takings without compensation.         Judge Ludington reached the same

  conclusion. Fox, 2021 WL 120855, at *13; Arkona, 2021 WL 148006, at *8.

                       5. Eighth Amendment Excessive Fines (Count V)

         Three sets of defendants ask the Court to dismiss Plaintiff’s excessive fines claim

  brought under the Eighth Amendment.20 Defendants argue the sale of the property and the

  failure to turn over any proceeds does not constitute punishment.

         The purpose of the Eighth Amendment generally is “to limit the government’s power

  to punish.” Austin v. United States, 509 U.S. 602, 609 (1993). “The Excessive Fines Clause

  limits the government’s power to extract payments, whether in cash or in kind, ‘as

  punishment for some offense.’” Id. at 609-10 (citation omitted; emphasis added). Thus,

  one relevant inquiry for a claim under the Excessive Fines Clause is “whether it is

  punishment.” Id. at 610. In Rafaeli, the Michigan Supreme Court found that the GPTA “is

  not punitive in nature. Its aim is to encourage the timely payment of property taxes and to

  return tax-delinquent property to their tax-generating status, not necessarily to punish

  property owners for failing to pay their property taxes.” Rafaeli, 924 N.W.2d at 447.

         The Court will dismiss Plaintiff’s excessive fines claim. The Court acknowledges that

  Plaintiff pleads that the retention of the surplus is punitive. (Compl. ¶ 96 PageID.299.) The

  Michigan Supreme Court’s interpretation of the GPTA, which is controlling here, does not


  20
          First Defendants ECF No. 18-1 at 17-19 PageID.345-47; Van Buren Defendants ECF No.
  69 at 16-17 PageID.1144-45; Baraga Defendants ECF No. 76 at 15-17 PageID.1244-46.

                                               25
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3102 Filed 03/02/21 Page 26 of 34




  support Plaintiff’s assertion. Judge Ludington reached the same conclusion. Fox, 2021 WL

  120855, at *13-*14; Arkona, 2021 WL 148006, at *9.

                              6. Procedural Due Process (Count 6)

         Three sets of defendants ask the Court to dismiss Plaintiff’s procedural due process

  claim. 21 Generally, Defendants contend that Plaintiff was afforded process during the

  foreclosure proceedings. Plaintiff argues that he had no process was afforded to him after

  the sale of the property.

         For a procedural due process claim, Plaintiff must plead facts to show (1) he had a

  property interest protected by the Due Process Clause, (2) he was deprived of that property

  interest, and (3) the state did not afford him adequate procedural protections before

  depriving him of the protected interest. Wedgewood Ltd. P’ship I v. Twp. of Liberty, Ohio,

  610 F.3d 340, 349 (6th Cir. 2010).

         The Court declines to dismiss Plaintiff’s procedural due process claim. Plaintiff has

  a property interest in the surplus proceeds following the tax delinquency sale of his property.

  Rafaeli, 942 N.W.2d at 459. Ottawa County has not given Plaintiff any of the proceeds.

  (Compl. ¶ 25 PageID.285.) Neither Michigan nor Ottawa County provides any process that

  would permit them to keep the proceeds or allow Plaintiff to seek a return of the proceeds.

  (Id. ¶ 27 PageID.285.) The foreclosure proceedings did not provide any process concerning

  a claim to the surplus. Plaintiff could not make a claim for the surplus until the sale, which

  occurred after the foreclosure proceedings ended. And, any surplus was speculative during


  21
          First Defendants ECF No. 18-1 at 19-20 PageID.347-48; Van Buren Defendants ECF No.
  69 at 17-19 PageID.1145-47; Baraga Defendants ECF No. 76 at 8-10 PageID.1237-39.

                                                26
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3103 Filed 03/02/21 Page 27 of 34




  the foreclosure proceedings. Judge Ludington also denied the defendants’ request to dismiss

  the procedural due process claim in Fox. Fox, 2021 WL 120855, at *14-*15.

         The opinion discussed by Baraga Defendants, Nelson v. City of New York, 352 U.S.

  103 (1956) does not require a different outcome. The facts in Nelson are similar. The City

  of New York relied on a state tax lien foreclosure statute. The City foreclosed on its liens to

  several properties, sold the properties, and retained all the proceeds. In a reply brief, the

  appellant asserted that the City’s retention of the surplus constituted a violation of procedural

  due process. Id. at 109. The Court distinguished the New York statute from other

  foreclosure statutes that courts had considered. Id. at 109-10. Notably, the New York courts

  interpreted the statute to allow a property owner to make a timely claim in the foreclosure

  proceeding to any surplus following the sale, which the appellant had not done. Id. at 110

  No such provision exists in the Michigan statute, which distinguishes this situation from the

  statute and facts in Nelson.

                              7. Substantive Due Process (Count 7)

         Three sets of defendants ask the Court to dismiss Plaintiff’s substantive due process

  claim.22

         Courts have found that the Due Process Clause includes a prohibition on “certain

  government actions regardless of the fairness of the procedures used to implement them.”

  Cty. of Sacramento v. Lewis, 523 U.S. 833, 840 (quoting Daniels v. Williams, 474 U.S. 327,

  331 (1986)). Our United States Supreme Court has expressed a reluctance to expand the


  22
          First Defendants ECF No. 18-1 at 20-22 PageID.348-50; Van Buren Defendants ECF No.
  69 at 19-22 PageID.1147-50; Baraga Defendants ECF No. 76 at 10 PageID.1239.

                                                 27
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3104 Filed 03/02/21 Page 28 of 34




  concept of substantive due process. Id. at 842 (quoting Collins v. Harker Heights, 403 U.S.

  115, 125 (1992)). Thus, “where a particular Amendment provides an explicit textual source

  of constitutional protection against a particular sort of government behavior, that

  Amendment, not the more generalized notion of substantive due process, must be the guide

  for analyzing these claims.” Id. (quoting Albright v. Oliver, 510 U.S. 266, 273 (1994)); see

  Kiser v. Kamdar, 831 F.3d 784, 791 (6th Cir. 2016).

         The Court will dismiss Plaintiff’s substantive due process claim. Plaintiff pleads that

  the defendants’ conduct of “destroying and/or seizing” his equity is arbitrary and shocks the

  conscience. (Compl. ¶ 110 PageID.300.) Plaintiff’s claim fits squarely within the concerns

  expressed by the Supreme Court about expanding the scope of the Due Process Clause.

  Our Constitution includes an explicit provision for takings without just compensation.

  Plaintiff cannot meaningfully distinguish this substantive due process claim from his takings

  claim. See Kanuszewski v. Michigan Dept. of Health and Human Servs., 927 F.3d 396,414

  n.9 (6th Cir. 2019) (“Because the substantive due process rights that Plaintiff asserts are

  analytically distinct from their Fourth Amendment claims, we may address both types of

  claims separately.”). Thus, Plaintiff must bring his claim under the Fifth Amendment, not

  under the Due Process Clause. Judge Ludington reached the same conclusion. Fox, 2021

  WL 120855, at *15.

                                8. Unjust Enrichment (Count 8)




                                               28
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3105 Filed 03/02/21 Page 29 of 34




         Three sets of defendants ask the Court to dismiss Plaintiff’s claim for unjust

  enrichment.23

         For an unjust enrichment claim, a plaintiff must plead facts to show (1) the receipt of

  a benefit by the defendant from the plaintiff and (2) an inequity resulting from the retention

  of the benefit by the defendant. Karaus v. Bank of New York Mellon, 831 N.W.2d 897,

  905 (Mich. Ct. App. 2012). In Rafaeli, the Michigan Supreme Court discussed Dean v.

  Department of Natural Resources, 247 N.W.2d 876 (Mich. 1976), which it described as a

  recognition of a “property owner’s right to collect the surplus proceeds from the tax-

  foreclosure sale of his or her property . . . under the common-law claim of unjust

  enrichment.” Rafaeli, 952 N.W.2d at 457.

         The Court declines to dismiss Plaintiff’s claim for unjust enrichment. This Court is

  bound to follow Rafaeli and Dean, which sanction a property owner’s interest in the surplus

  proceeds following a tax-foreclosure sale through a claim for unjust enrichment. Defendants’

  argument that Plaintiff lost all rights and interests to the property through the foreclosure

  proceedings was rejected by Rafaeli. Judge Ludington reached the same conclusion. Fox,

  2021 WL

         Defendants’ argument that Plaintiff comes with unclean hands does not require a

  different conclusion. Defendants contend that Plaintiff does not have clean hands because

  he failed to pay his property taxes. “It is well settled that one who seeks equitable relief must

  do so with clean hands.” Attorney Gen. v. PowerPick Club, 783 N.W.2d 515, 536 (Mich.


  23
          First Defendants ECF No. 18-1 at 24-25 PageID.352-53; Van Buren Defendants ECF No.
  69 at 22-25 PageID.1150-53; Baraga Defendants ECF No. 76 at 14-15 PageID.1243-44.

                                                 29
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3106 Filed 03/02/21 Page 30 of 34




  Ct. App. 2010). “Unjust enrichment is an equitable claim.” AFT Michigan v. Michigan, 846

  N.W.2d 583, 599 (Mich. Ct. App. 2014). But, the doctrine applies to the “controversy at

  issue” and does not require a claimants to “have led blameless lives.” Precision Instruments

  Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 814-15 (1945). The doctrine “closes the

  doors of a court of equity to one tainted with inequitableness or bad faith relative to the

  matter in which he seeks relief[.]” Id. (emphasis added). The dispute here arises from the

  surplus following the tax foreclosure sale; the dispute or controversy does not arise from the

  tax foreclosure process. The doctrine of unclean hands may have precluded Plaintiff from

  raising equitable claims during the foreclosure proceedings. Plaintiff’s failure to pay property

  taxes, however, does not preclude him from making an equitable claim to the surplus after

  the foreclosure sale.

                                           D. Conclusion

         The Court will grant the motions to dismiss in part and will deny the motions to

  dismiss in part. The Individual Defendants will be dismissed. For the claims against the

  Individual Defendants in the individual capacities, they are entitled to qualified immunity.

  The claims against the Individual Defendants in their official capacities are redundant with

  the claims against Defendant Counties. The Court will dismiss Counts 2, 5, 6, and 7, which

  are Plaintiff’s federal claims other than his Fifth Amendment takings without just

  compensation claim brought under § 1983.24 The Court will also dismiss Count 4, Plaintiff’s


  24
          As part of the tolling issue, Defendants argued that Plaintiff could only bring the claim or
  claims that would be part of the Wayside Church class action. Defendants relied Justice Powell’s
  concurrence in Crown. See Crown, 462 U.S. at 354 (Powell, J. concurring). Because the Court
  concludes that Plaintiff cannot maintain those claims for other reasons, the Court need not

                                                  30
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3107 Filed 03/02/21 Page 31 of 34




  state-law takings claim. The Court will deny the motions to dismiss as to the County

  Defendants for Counts 1 (federal takings claim), 3 (state law inverse condemnation claim),

  and 8 (state law unjust enrichment claim).

                                                IV.

          Having concluded that some of Plaintiff’s claims survive the motions to dismiss, the

  Court now considers Plaintiff’s motion for class certification. (ECF No. 101.) Plaintiff

  requests the Court certify a class under Rule 23(a) and 23(b)(3). Defendants filed three briefs

  in response.25 Plaintiff filed a reply to each brief in opposition. (ECF Nos. 111, 120, and

  122.)

          Rule 23 of the Federal Rules of Civil Procedure governs class actions and class

  certifications. The party seeking class certification bears the burden of establishing the four

  prerequisites to a class action: (1) the class is so numerous that joinder of all members is

  impracticable, (2) there are questions of law or fact common to the class, (3) the claims and

  defenses of the representative parties are typical of the claims or defenses of the class, and

  (4) the representative parties will fairly and adequately protect the interests of the class.

  Beattie v. CenturyTel, Inc., 511 F.3d 554, 560 (6th Cir. 2007). District courts must conduct

  a “rigorous analysis” before certifying a class. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,

  351 (2011). “Rule 23 does not set forth a mere pleading standard,” and courts “probe behind



  resolve whether Plaintiff’s federal claims must be limited to those that would be part of the
  Wayside Church class action.
  25
        First Defendants filed one brief in opposition. (ECF No. 107). Defendants Baraga County,
  Ann Koski, Ontonagon County, and Jeanne Pollard filed a second brief in opposition. (ECF 109.)
  Defendants Kent County, Peter MacGregor, Ottawa County, Amanda Price, Bradley Slagh, Van
  Buren County, Karen Makay, and Trisha Nesbitt filed the third brief in opposition. (ECF No. 113.)

                                                 31
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3108 Filed 03/02/21 Page 32 of 34




  the pleadings before coming to rest on the certification question[.]” Id. Where there are

  disputed facts, “Dukes verified that the district court should not merely presume that the

  plaintiff’s allegations in the complaint are true for the purpose of class motion without

  resolving factual and legal issues.” Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 537

  (6th Cir. 2012).

         The Court will deny Plaintiff’s motion for class certification, but not for any of the

  Rule 23 requirements. As part of the motions to dismiss, Defendants raised concerns about

  the statute of limitations. The parties then discussed the holding in American Pipe and

  Crown, which involved tolling issues for claims that fall under motions for class certification.

  This Court concluded that Plaintiff’s federal claims were subject to a three-year statute of

  limitations and that at least the Fifth Amendment takings claim had been tolled by a class

  action lawsuit which would include Plaintiff’s claim.

         The parties have overlooked a third case in the American Pipe progeny, which affects

  this pending motion for class certification. In China Agritech, Incorporated v. Resh, 138 S.

  Ct. 1800 (2018), our Supreme Court considered whether a putative class member, rather

  than joining in an existing lawsuit or filing an individual action, may “commence a class action

  anew beyond the time allowed by the applicable statute of limitations?” Id. at 1804. The

  lawsuit that was the subject of the opinion was the third, nearly identical, class action lawsuit

  filed over the same set of facts. The claims involved had a two-year statute of limitations.

  The first lawsuit was filed in February 2011, and the district court denied the motion for class

  certification in May 2012. A different plaintiff then filed a second class action lawsuit in

  October 2012, still within the two-year statute of limitations. The district court again denied


                                                 32
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3109 Filed 03/02/21 Page 33 of 34




  the motion for class certification, but on different grounds. Resh then filed his class action

  lawsuit in June 2014, more than a year after the statute of limitations expired. The district

  court denied the motion for class certification as untimely and the Ninth Circuit, applying

  American Pipe, reversed. The Supreme Court granted certiorari to resolve a circuit split,

  which included the Sixth Circuit’s opinions in Phipps v. Wal-Mart Stores, Inc., 792 F.3d

  637, 652-53 (6th Cir. 2015).

         Based on the holding in China Agritech, the Court concludes it must deny Plaintiff’s

  motion for class certification. In a near unanimous opinion (Justice Sotomayor concurred

  in the judgment only) the Court held that

         American Pipe does not permit a plaintiff who waits out the statute of
         limitations to piggyback on an earlier, timely filed class action. The ‘efficiency
         and economy of litigation’ that support tolling of individual claims, do not
         support untimely successive class actions; any additional class filing should be
         made early on, soon after the commencement of the first action seeking class
         certification.

  Id. at 1806 (italics in original; internal citation omitted). The Court offered two reasons for

  the holding. First, to benefit from equitable tolling, a party must have been diligent in pursuit

  of its claims. Id. at 1808. “A would-be class representative who commences suit after

  expiration of the limitations period, however, can hardly qualify as diligent in asserting claims

  and pursuing relief.” Id.      Second, allowing class actions lawsuits, in contrast to lawsuits

  asserting individual claims, would create a situation where the statute of limitation is

  repeatedly tolled. Id. at 1808. “The time to file individual actions once a class action ends

  is finite, extended only by the time the class suit was pending; the time for filing successive

  class suits, if tolling were allowed, could be limitless.” Id. at 1809.



                                                  33
Case 1:19-cv-00501-PLM-PJG ECF No. 127, PageID.3110 Filed 03/02/21 Page 34 of 34




         Plaintiff can maintain this lawsuit for his individual claims, but he cannot seek to

  represent a class. Plaintiff’s claims accrued in 2013. Following Crown, Plaintiff can maintain

  this lawsuit for his individual federal claims. Following China Agritech, this Court must deny

  Plaintiff’s request for class certification.



                                                 ORDER

         1. The Court GRANTS IN PART and DENIES IN PART Defendants’ motion to

  dismiss. (ECF Nos. 18, 20, 68 and 75.) Defendants’ motions are granted for all of Plaintiff’s

  claims against the Individual Defendants as well as Counts 2, 4, 5, 6 and 7. Those defendants

  and claims are dismissed. Defendants’ motions are denied for Counts 1, 3, and 8.

         2. The Court DENIES Plaintiff’s motion for class certification. (ECF No. 101.)

  IT IS SO ORDERED.

  Date: March 2, 2021                                                 /s/ Paul L. Maloney
                                                                   Paul L. Maloney
                                                                   United States District Judge




                                                  34
